DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of amendments/arguments field on 01/11/2022.
Claims 1-20 are presented for examination.
This application claims benefit of 63/049,795 filed on 07/09/2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The framework for determining Patent Subject Matter Eligibility is as follows (for additional guidance, see “2014 Interim Guidance on Patent Subject Matter Eligibility" December 16, 2014 which can be found at (http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf and http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility): 
1) 	Determination whether the claim is directed to one of the four patent-eligible a statutory categories (i.e. process, machine, manufacture, or composition of matter).
2A)       Determination whether the claim is directed to a judicial exception (i.e. law of nature, a natural phenomenon, or an abstract idea).  Examples of abstract ideas referenced in Alice Corp. include:

Fundamental economic practices
Certain methods of organizing human activities
Ideas, themselves
Mathematical relationships/formulas
2B)       Determination whether any element, or combination of elements, in the claim are sufficient to ensure that the claim amounts to significantly more than the judicial exception (i.e. the abstract idea) itself.

Limitations referenced in Alice Corp. that may be enough to qualify as "significantly more" when recited in a claim with an abstract idea include, as non-limiting or non-exclusive examples:

Improvements to another technology or technical field
Improvements to the functioning of the computer itself
Applying the judicial exception with, or by use of, a particular machine
Effecting a transformation or reduction of a particular article to a different state or thing

Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application

Other meaningful limitations beyond generally linking the user of the judicial exception to a particular technological environment.

Limitations referenced in Alice Corp. that are not enough to qualify as "significantly more" when recited in a claim with an abstract idea include, as non-limiting or non-exclusive examples:

Adding the words “apply it” (or an equivalent) with an abstract idea, or mere instructions to implement an abstract idea on a computer

Simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g. a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.

Adding insignificant extrasolution activity to the judicial exception, e.g. mere data gathering in conjunction with a law of nature or abstract idea

Generally linking the user of the judicial exception to a particular technological environment or field of use

When considering subject matter eligibility under 35 USC 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. See “2014 Interim Guidance on Patent Subject Matter Eligibility” 79 Fed. Reg. 241 (December 16, 2014). Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. V. CLS Bank International, et al., 573 U.S. (2014).
Claims 1, 8 and 15 are directed to an abstract idea like data gathering and calculation (determining a plurality of transport routes, receiving a request, generating a barcode label). The claim does not add “significantly more”, because “a computer processor” is no more than a generic computer to perform generic computer functions.
The claim is considered an abstract idea because the claim does not include limitations that are "significantly more” than the abstract idea. While this abstract idea is not identical to any of the specific concepts the courts have identified as being abstract ideas, the abstract idea of the instant application is similar in that it may be characterized as “certain methods of organizing 
The instant claim further describe the abstract idea of “an idea ‘of itself” which describe the concept of obtaining and comparing intangible data (Cybersource). (See July 2015 Update: Subject Matter Eligibility, section HI (B).
The examiner acknowledges the recitation of additional elements (e.g. computing device, data store, and processor); however, the additional elements do not amount to “significantly more” because the additional elements are merely recited in a generic manner and operate using well-understood, routine and conventional functions previously known to the industry, such as determining a plurality of transport routes, receiving a request, generating a barcode label, and transmitting the object label to be printed.
Viewing the limitations individually, the claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.
Viewing the limitations as a combination, the claims are simply directed to a method of determining a plurality of transport routes, receiving rules from a client computer, receiving a request from a second client computer, generating a barcode label, and transmitting the object label to be printed...’ The “computing device” limitation does not add significantly more because it is simply an attempt to limit the abstract idea to a particular technological environment. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-
Viewed as a whole, the additional claim elements do not provide meaningful limitations sufficient to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to "significantly more” than the abstract idea itself.
The dependent claims 2-7, 9-14 and 16-20 merely add further details of the abstract steps/elements recited in claims 1, 8 and 15 respectively without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Additionally, the components (e.g. computing device, data store, and processor) add nothing of substance to the underlying abstract idea. For example, the computing device including a data store and a processor are necessary to automate the judicial exception considered to not add significantly more to the judicial exception. Additionally, the steps of receiving information, producing information, and performing a comparison require no more than a generic computer (e.g. one or more computers) to perform generic computer functions that are well-understood, routine and conventional activities previously known to the pertinent industry and there is no improvement to another technology or technical field, no improvements to the functioning of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technical environment. Therefore, the dependent claims are also directed to non-statutory subject matter.
In view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014), claims 1-20 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because the claimed invention is directed to a 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gillen et al. (US 2018//0232693) teaches autonomous service selection system and distributed transportation database.
Zuleeg (US 2012/0241516) teaches zulu numbers for object identification and enhancement.
Rahilly et al. (US 2021/0304135) teaches interactive inventory storage device, system and method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWYN LABAZE/Primary Examiner, Art Unit 2887